Title: To Thomas Jefferson from David Gelston, 21 September 1803
From: Gelston, David
To: Jefferson, Thomas


          
            Sir,
            New York Septr. 21st. 1803.
          
          I have received your letter of the 19th August, and have this day shipped on board the Scho. Friendship, John Quandrill Master, bound to Alexandria, (being the first opportunity) the box of wine and cask of Nuts, bill of lading enclosed, an account of the duties & charges attending, will be forwarded when ascertained— 
          I have the honor to be, very respectfully, Sir, your obedt. Servt.
          
            
              David Gelston
            
          
        